Exhibit 10.2

AMENDED AND RESTATED

SHARE LENDING AGREEMENT

Dated as of July 25, 2007

Among

SUNPOWER CORPORATION (“Lender”),

and

LEHMAN BROTHERS INTERNATIONAL (EUROPE) LIMITED (“Borrower”), through
LEHMAN BROTHERS INC., as agent for Borrower (“Borrowing Agent”),

and

LEHMAN BROTHERS INC., in its capacity as Collateral Agent (as hereinafter
defined).This Agreement sets forth the terms and conditions under which Borrower
may borrow from Lender shares of Common Stock.

WHEREAS Lender, Borrower, Borrowing Agent and Collateral Agent previously
entered into that certain Share Lending Agreement, dated as of February 2, 2007
(the “Original Agreement”), and the parties thereto now desire to amend and
restate such Original Agreement according to the terms and conditions of this
Agreement.

NOW, THEREFORE, the parties thereto and hereto agree as follows:

Section 1.                                            Certain Definitions.  The
following capitalized terms shall have the following meanings:

“0.75% Convertible Notes” means the $200,000,000 aggregate principal amount of
0.75% Senior Convertible Debentures due 2027 issued by Lender, or up to
$225,000,000 aggregate principal amount to the extent the option to purchase
additional 0.75% Senior Convertible Debentures due 2027 is exercised in full as
set forth in the underwriting agreement relating to the underwritten offering of
the 0.75% Senior Convertible Debentures due 2027.

“Business Day” means, with respect to any Loan hereunder, a day on which regular
trading occurs in the principal trading market for the Common Stock.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other Securities Intermediary at which Borrower (or
Borrowing Agent) and Lender maintain accounts.


--------------------------------------------------------------------------------


“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed or admitted to trading on a U.S. securities exchange
registered under the Exchange Act or is included in the OTC Bulletin Board
Service (operated by the National Association of Securities Dealers, Inc.), the
last reported sale price, regular way, in the principal trading session on such
day on such market on which the Common Stock is then listed or is admitted to
trading (or, if the day of determination is not a Business Day, the last
preceding Business Day) and (ii) if the Common Stock is not so listed or
admitted to trading or if the last reported sale price is not obtainable (even
if the Common Stock is listed or admitted to trading on such market), the
average of the bid prices for the Common Stock obtained from as many dealers in
the Common Stock (which may include Borrower or its affiliates), but not
exceeding three, as shall furnish bid prices available to the Lender.

“Collateral” means any Cash or Non-Cash Collateral.  Each of the parties to this
Agreement hereby agree that Cash and each item within the definition of Non-Cash
Collateral shall be treated as a “financial asset” as defined by
Section 8-102(a)(9) of the UCC.

“Collateral Account” means the securities account of the Collateral Agent
maintained on the books of Lehman Brothers Inc., as securities intermediary, and
designated “Lehman Brothers Inc., as Collateral Agent of SunPower Corporation,
as pledgee of Lehman Brothers International (Europe) Limited, as Borrower of
Loaned Shares.”  Any Collateral deposited in the Collateral Account shall be
segregated from all other assets and property of the Collateral Agent, which
such segregation may be accomplished by appropriate identification on the books
and records of Collateral Agent, as a “securities intermediary” within the
meaning of the UCC.  The Securities Intermediary acknowledges that the
Collateral Account is maintained for the Collateral Agent and undertakes to
treat the Collateral Agent as entitled to exercise the rights that comprise the
Collateral credited to the Collateral Account.  For purposes of UCC Section
9301(2), the Collateral Account and the Collateral will reside in New York, New
York.

“Collateral Agent” means Lehman Brothers Inc., in its capacity as collateral
agent for Lender hereunder, or any successor thereto under Section 20.

“Collateral Percentage” means 100%.

 “Common Stock” means shares of Class A Common Stock, par value $0.001 per
share, of Lender, or any other security into which the Class A Common Stock
shall be exchanged or converted as the result of any merger, consolidation,
other business combination, reorganization, reclassification, recapitalization
or other corporate action (including, without limitation, a reorganization in
bankruptcy), in each case not involving an Unaffiliated Third Party.

“Convertible Notes” means the $200,000,000 aggregate principal amount of 1.25%
Senior Convertible Debentures due 2027 issued by Lender on February 2, 2007.

“Credit Downgrade” occurs when the Guarantor receives a rating for its long
term, unsecured and unsubordinated indebtedness that is below A- by Standard and
Poor’s Ratings Group, or its successor (“S&P”), or below A3 by Moody’s Investors
Service, Inc., or its

2


--------------------------------------------------------------------------------


successor (“Moody’s”), or, if either S&P or Moody’s ceases to rate such debt, an
equivalent or lower rating by a substitute rating agency mutually agreed upon by
the Lender and the Borrower.

“Credit Upgrade” occurs when the Guarantor receives a rating for its long term,
unsecured and unsubordinated indebtedness that is A- or better by S&P or A3 or
better by Moody’s, or, if either S&P or Moody’s ceases to rate such debt, an
equivalent or higher rating by a substitute rating agency mutually agreed upon
by the Lender and the Borrower.

“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.

“Early Return Event” means a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or similar corporate action,
in each case intended to qualify as a reorganization under section 368 of the
Internal Revenue Code of 1986, as amended, to which the Lender or an affiliate
of the Lender is a party and upon consummation of which it is reasonably
expected that at least 80% of the capital stock of the Lender (or the surviving
corporation if the Lender is acquired) will be held by non-affiliates of the
Lender or the surviving corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Indenture” means the indenture, dated as of February 7, 2007, between the
Lender and Wells Fargo Bank, National Association, as trustee, as supplemented
by the first supplemental indenture, dated as of February 7, 2007, between the
Lender and Wells Fargo Bank, National Association, pursuant to which the
Convertible Notes were issued (the “First Supplemental Indenture”), and as
further supplemented by the second supplemental indenture dated as of July 31,
2007, between the Lender and Wells Fargo Bank, National Association, pursuant to
which the 0.75% Convertible Notes will be issued (the “Second Supplemental
Indenture”).

“Loan Availability Period” means the period beginning with the date of issuance
of the Convertible Notes and ending on the earliest of (i) August 1, 2027, (ii)
the date as of which the Lender has notified the Borrower in writing of its
intention to terminate this Agreement at any time after the latest of (x) the
date on which the entire principal amount of Convertible Notes ceases to be
outstanding, (y) the date on which the entire principal amount of 0.75%
Convertible Notes ceases to be outstanding and (z) the date on which the entire
principal amount of any additional convertible securities of the Lender which
the Lender has in writing consented to permit the Borrower to hedge under this
Agreement ceases to be outstanding, in each case, whether as a result of
conversion, redemption, repurchase, cancellation or otherwise and (iii) the date
on which this Agreement shall terminate in accordance with the terms of this
Agreement.

“Loaned Shares” means shares of Common Stock initially transferred to the
Borrower in a Loan hereunder until such Loan or portion thereof is terminated
and a corresponding number of Loaned Shares is transferred to Lender pursuant to
this Agreement; provided that in respect of any such share of Common Stock
initially transferred to the Borrower by Lender and

3


--------------------------------------------------------------------------------


subsequently transferred by the Borrower to another transferee, “Loaned Share”
means an equivalent number of shares of identical Common Stock.  If, as the
result of a stock dividend, stock split or reverse stock split, the number of
outstanding shares of Common Stock is increased or decreased, then the number of
outstanding Loaned Shares shall be proportionately increased or decreased, as
the case may be.  If any new or different security (or two or more securities)
shall be exchanged for the outstanding shares of Common Stock as the result of
any reorganization, merger, consolidation, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy) not involving an Unaffiliated Third Party, such new or different
security (or such two or more securities collectively) shall, effective upon
such exchange, be deemed to become a Loaned Share in substitution for the former
Loaned Share for which such exchange is made.

“Market Value” on any day means (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent, in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such securities or property in connection is to the contrary.

“Maximum Number of Shares” means 2,947,132  shares of Common Stock, subject to
the following adjustments:

(a)          If, as the result of a stock dividend, stock split or reverse stock
split, the number of outstanding shares of Common Stock is increased or
decreased, the Maximum Number of Shares shall, effective as of the payment or
delivery date of any such event, be proportionally increased or decreased, as
the case may be.

(b)         If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), in each case
involving an Unaffiliated Third Party, the Common Stock is exchanged for or
converted into cash, securities or other property, the Maximum Number of Shares
shall be reduced to zero on the effective date of such event.

(c)          Upon the termination of any Loan pursuant to Section 6(a) the
Maximum Number of Shares shall be reduced by the number of Loaned Shares
surrendered by Borrower to Lender.

(d)         Notwithstanding the foregoing, in no event shall the Maximum Number
of Shares at any time exceed the sum of (x) the product of (i) the aggregate
principal amount of Convertible Notes outstanding at such time, divided by
$1,000 and (ii) the Conversion Rate (as defined in the First Supplemental
Indenture) of the Convertible Notes plus (y) the product of (i) the aggregate
principal amount of 0.75% Convertible Notes outstanding at such time, divided by
$1,000 and (ii) the Conversion Rate (as defined in the Second Supplemental
Indenture) of the 0.75%

4


--------------------------------------------------------------------------------


Convertible Notes plus (z) the product of (i) the aggregate principal amount
outstanding at such time of any additional convertible securities of the Lender
which the Lender has in writing consented to permit the Borrower to hedge under
this Agreement, divided by $1,000 and (ii) the conversion rate (as defined in an
indenture or a supplemental indenture relating to such additional convertible
securities) of such additional convertible securities.

“Non-Cash Collateral” means (i) any evidence of indebtedness issued, or directly
and fully guaranteed or insured, by the United States of America or any agency
or instrumentality thereof; (ii) any deposits, certificates of deposit or
acceptances of any institution which is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than $500
million at the time of deposit (and which may include the Collateral Agent or
any affiliate of the Collateral Agent so long as the Collateral Agent is other
than Borrower or an affiliate of Borrower); (iii) any investments of any Person
that is fully and unconditionally guaranteed by a bank referred to in clause
(ii); (iv) any repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;
(v) commercial paper of any corporation incorporated under the laws of the
United States or any State thereof that is rated “investment grade” A-1 by
Standard & Poor’s Rating Group, a division of McGraw Hill Inc., or any successor
thereto, or P-1 by Moody’s Investors Services, Inc., or any successor thereto;
(vi) any money market funds (including, but not limited to, money market funds
managed by the Collateral Agent or an affiliate of the Collateral Agent)
registered under the Investment Company Act of 1940, as amended; (vii) any
letter of credit issued by a bank referred to in clause (ii); and (viii) all
proceeds of the foregoing; provided that in no event shall Non-Cash Collateral
include “margin stock” as defined by Regulation U of the Board of Governors of
the Federal Reserve System.

“Pledge Date” has the meaning set forth in Section 3(a).

“Pledge Period” means any period beginning on a Pledge Date and to the extent
such Pledge Date occurred as a result of a Credit Downgrade ending on the
earlier of (i) the Business Day immediately following the day on which Borrower
notifies Lender and Collateral Agent that a Credit Upgrade has occurred and
(ii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.

“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

“Unaffiliated Third Party” shall mean, with respect to any transaction by the
Lender, any person that the Lender does not “control” (as that term is defined
by Rule 12b-2 under the Exchange Act) immediately prior to the transaction.

5


--------------------------------------------------------------------------------


“Unused Shares” means, as of any given time, Loaned Shares which are held by the
Borrower, or an affiliate of the Borrower, long in its account and which Loaned
Shares are not subject to any hedging arrangements.

Section 2.                                            Loans of Shares; Transfers
of Loaned Shares.

(a)          On or prior to the Cutoff Time on February 7, 2007, Borrower
provided written notice to Lender (a “Borrowing Notice”), pursuant to which
Borrower initiated a transaction in which Lender loaned Loaned Shares to
Borrower through the issuance by Lender of such Loaned Shares to Borrower upon
the terms, and subject to the conditions, set forth in this Agreement (such
issuance and loan, the “Loan”).  The Loan was confirmed by a schedule and
receipt listing the Loaned Shares provided by Lender to Borrower (the
“Confirmation”).  The Confirmation constitutes conclusive evidence with respect
to the Loan, including the number of shares of Common Stock that are the subject
of the Loan.  Borrower shall not deliver more than one Borrowing Notice pursuant
to this Agreement.  Such Borrowing Notice was delivered by Borrower on February
2, 2007, and accordingly Borrower shall not be entitled to deliver any further
Borrowing Notices.

(b)         Notwithstanding anything to the contrary in this Agreement, Borrower
shall not borrow shares of Common Stock to the extent that Borrower determines
that any Loan of such shares of Common Stock shall cause Borrower to become,
directly or indirectly, a “beneficial owner” (within the meaning of
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, a “Beneficial Owner”) of more than 9.9% of the shares of Common
Stock outstanding at such time.  Under no circumstances shall Lender be liable
to Borrower for any Loan in contravention of this Section 2(b).

(c)          As a condition to its entry into the Original Agreement, Borrower
delivered to Lender, at the time of entry into the Original Agreement, a
guarantee of Lehman Brothers Holdings, Inc. (“Guarantor”), attached as Exhibit A
hereto.  Borrower hereby agrees and acknowledges that such guarantee shall
continue in full force and effect notwithstanding the amending and restating of
the Original Agreement.

Section 3.                                            Collateral.

(a)          Unless otherwise agreed by Borrower and Lender, Borrower shall, no
later than 10:00 a.m. New York time on the second Business Day immediately
following any day on which a Credit Downgrade has occurred, transfer to
Collateral Agent, for deposit to the Collateral Account, Collateral with a
Market Value at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares as of the close of business on the Business Day immediately
preceding such transfer (any such date, a “Pledge Date”).

(b)         During any Pledge Period, any Collateral transferred by Borrower to
Collateral Agent shall be security for Borrower’s obligations in respect of the
Loaned Shares and for any other obligations of Borrower to Lender hereunder. 
Borrower on the Pledge Date pledges with, assigns to, and grants Collateral
Agent for the benefit of Lender a continuing first priority

6


--------------------------------------------------------------------------------


security interest in, and a lien upon, the Collateral, which shall attach upon
the transfer of the Loaned Shares by Lender to Borrower and which shall cease
upon the transfer of the Loaned Shares by Borrower to Lender, a Credit Upgrade
or upon the transfer of such Collateral to Borrower in accordance with the terms
of this Agreement.  In addition to the rights and remedies given to Lender
hereunder, Lender shall have all the rights and remedies of a secured party
under the UCC.  To provide for the effectiveness, validity, perfection and
priority of Lender’s rights as a secured party, Borrower acknowledges that
Collateral Agent has obtained control of any financial assets included in the
Collateral (or shall have obtained control upon posting of such Collateral
pursuant to the terms contained herein) within the meaning of Sections 8-106 and
9-106 of the UCC.  Collateral Agent acknowledges that it has control of the
Collateral (or shall have control upon posting of such collateral pursuant to
the terms contained herein) on behalf of Lender within the meaning of
Section 8-106(d)(1) of the UCC.  Notwithstanding anything to the contrary
herein, Lender may not use or invest the Collateral and Collateral Agent shall
take no instruction from Lender regarding the use or investment of Collateral. 
Promptly upon the termination of any Pledge Period, the Collateral Agent shall
release to the Borrower all of the Collateral.

(c)          Borrower shall, promptly at the request of the Collateral Agent,
execute all documents and do all things reasonably required by the Collateral
Agent to enable the Collateral Agent to register, within 21 days of the Pledge
Date, the security interest created by this Agreement in accordance with the
provisions of the Companies Act 1985 (United Kingdom).  The Borrower further
agrees that if so requested by the Collateral Agent at any time, to promptly
execute all documents (including any security agreements and transfers) and do
all things (including the delivery, transfer, assignment or payment of all or
part of the Collateral to the Collateral Agent or its nominee(s)) that the
Collateral Agent may reasonably specify for the purpose of (a) exercising the
rights to the Collateral or (b) securing and perfecting its security over or
title to all or any part of the Collateral (including transferring the
Collateral into the name of the Collateral Agent or its nominee(s)).

(d)         Except as otherwise provided herein, upon the transfer to Lender of
Loaned Shares pursuant to Section 6, Collateral Agent shall release to Borrower
Collateral with a Market Value equal to the Collateral Percentage of the Market
Value of the Loaned Shares so transferred but only to the extent that
immediately following such transfer of Collateral, no Collateral Deficit would
exist.  Such transfer of Collateral shall be made no later than the Cutoff Time
on the day the Loaned Shares are transferred, or if such day is not a day on
which a transfer of such Collateral may be effected under Section 13, or if the
transfer of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on
such day, then in each case the next day on which such a transfer may be
effected.

(e)          If Borrower transfers Collateral to Collateral Agent, as provided
in this Section 3, and Lender does not transfer (or has not transferred) the
Loaned Shares to Borrower, Borrower shall have the absolute right to the return
of the Collateral; and if Lender transfers Loaned Shares to Borrower and
Borrower does not transfer Collateral to Collateral Agent as provided in this
Section 3, Lender shall have the absolute right to the return of the Loaned
Shares.

7


--------------------------------------------------------------------------------


(f)            Borrower may, upon notice to Lender and Collateral Agent,
substitute Collateral for Collateral securing any Loan or Loans; provided that
such substituted Collateral shall have a Market Value such that the aggregate
Market Value of such substituted Collateral, together with all other Collateral,
shall equal or exceed the Collateral Percentage of the Market Value of the
Loaned Shares as of the date of such substitution.

Section 4.                                            Mark to Market.

(a)          During any Pledge Period, if at the close of trading on any
Business Day during the Loan Availability Period the aggregate Market Value of
all Collateral shall be less than the Collateral Percentage of the Market Value
of all the outstanding Loaned Shares (a “Collateral Deficit”), Lender may, by
notice to Borrower and Collateral Agent, demand that Borrower transfer to
Collateral Agent, for deposit to the Collateral Account, no later than the
following Business Day, additional Collateral so that the Market Value of such
additional Collateral, when added to the Market Value of all other Collateral,
shall equal or exceed the Collateral Percentage of the Market Value of the
Loaned Shares on such Business Day of determination.

(b)         During any Pledge Period, if at the close of trading on any Business
Day during the Loan Availability Period the aggregate Market Value of all
Collateral shall be greater than the Collateral Percentage of the Market Value
of all the outstanding Loaned Shares (a “Collateral Excess”), Borrower may, by
notice to Lender and Collateral Agent, demand that Collateral Agent transfer to
Borrower such amount of the Collateral selected by Borrower so that the Market
Value of the Collateral, after deduction of such amounts, shall thereupon be at
least equal to the Collateral Percentage of the Market Value of the Loaned
Shares on such Business Day of determination; provided however that with respect
to clauses (a) and (b), the Collateral Agent will promptly give Lender a
statement setting forth the Market Value of all Collateral upon Lender’s request
and Lender shall have the right to audit the Market Value of all Collateral.

(c)          Notwithstanding the foregoing, with respect to any outstanding
Loans secured by Collateral, the respective rights of Lender and Borrower under
Section 4(a) and Section 4(b) may be exercised only where a Collateral Excess or
Collateral Deficit exceeds 5% of the Market Value of the Loaned Shares.

Section 5.                                            Loan Fee.  Borrower paid
Lender a single loan fee for the Loan (the “Loan Fee”) equal to $0.001 per
Loaned Share.  The Loan Fee was paid by Borrower on or before the time of
transfer of the Loaned Shares on a delivery-versus-payment basis through the
facilities of the Clearing Organization.

Section 6.                                            Loan Terminations.

(a)          Borrower may terminate all or any portion of a Loan on any Business
Day by giving written notice thereof to Lender and transferring the
corresponding number of Loaned Shares to Lender, without any consideration being
payable in respect thereof by Lender to Borrower.

(b)         All outstanding Loans, if any, on the last day of the Loan
Availability Period shall terminate on the first Business Day following the last
day of the Loan Availability Period (the

8


--------------------------------------------------------------------------------


“Facility Termination Date”) and all outstanding Loaned Shares shall be
delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the fifth Business Day
following the Facility Termination Date.

(c)          If on any date, the number of Loaned Shares exceeds the Maximum
Number of Shares, the number of Loaned Shares in excess of the Maximum Number of
Shares shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by Lender to Borrower, no later than the third
Business Day following such date (the “Delivery Due Date”). If as a result of
complying with this Section 6(c), Borrower would become a Beneficial Owner of
more than 9.9% of the shares of Common Stock outstanding at such time, then
Borrower shall be permitted to extend the Delivery Due Date for all or a portion
of the corresponding delivery obligation and in no event no longer than such
time to allow Borrower to return, as promptly as reasonably practicable (but
subject to applicable law, regulation or policy), such Loaned Shares, through
one transaction or a series of transactions, without causing Borrower to become,
directly or indirectly a Beneficial Owner of more than 9.9% of the shares of
Common Stock outstanding at such time. If a Loan is terminated upon the
occurrence of a Default as set forth in Section 11, the Loaned Shares shall be
delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the third Business Day
following the termination date of such Loan as provided in Section 11.

(d)         If the Lender notifies the Borrower in writing at least seven
Business Days prior to the anticipated consummation of an Early Return Event
(the “Anticipated Early Return Event Closing Date”), that it wishes to have the
Loans terminated with respect to all Unused Shares, then no later than the
Business Day prior to the Anticipated Early Return Event Closing Date, Borrower
shall transfer to Lender all Unused Shares as of the fifth Business Day prior to
the Anticipated Early Return Closing Date, without any consideration being
payable in respect thereof by Lender to Borrower.

Section 7.                                            Distributions.

(a)          If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of its outstanding Common Stock to the then holder or holders of such Loaned
Shares, Borrower shall pay to Lender (whether or not Borrower is a holder of any
or all of the outstanding Loan Shares), within one Business Day after the
payment of such dividend or distribution, an amount in cash equal to the product
of (i) the amount per share of such dividend or distribution and (ii) the number
of Loaned Shares on which the dividend or distribution was paid.

(b)         If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of its outstanding Common
Stock in property or securities, including any options, warrants, rights or
privileges in respect of securities (other than a distribution of Common Stock,
but including any options, warrants, rights or privileges exercisable for,
convertible into or exchangeable for Common Stock) to the then holder or holders
of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall deliver to
Lender (whether or not Borrower is a holder of any or all of the outstanding
Loan Shares) in kind, within

9


--------------------------------------------------------------------------------


one Business Day after the date of such Non-Cash Distribution, the property or
securities distributed in an amount equal to the product of (i) the amount per
share of Common Stock of such Non-Cash Distribution and (ii) the number of
Loaned Shares on which such Non-Cash Distribution was made.

(c)          Any interest, cash distribution or cash dividend made on or in
respect of any Collateral for any Loan hereunder, shall, subject to (e) below,
be delivered by the Collateral Agent to Borrower, on the date such interest,
cash distribution or cash dividend is received by the Collateral Agent.

(d)         Any non-cash distributions or dividend made on or in respect of any
Collateral for any Loan hereunder shall, subject to (e) below, be delivered by
the Collateral Agent to Borrower on the date such non-cash distribution or
dividend is received by the Collateral Agent.

(e)          If the cash or other property received by the Collateral Agent
under the provisions of paragraph (c) or (d) of this Section 7 qualifies as
Collateral, to the extent that a transfer of such cash or other property to
Borrower by the Collateral Agent would give rise to a Collateral Deficit, the
Collateral Agent shall (only to the extent of any such Collateral Deficit) not
make such transfer of cash or other property in accordance with this Section 7,
but shall in lieu of such transfer immediately credit the amounts that would
otherwise have been transferable under this Section 7 to the Collateral Account.

Section 8.                                            Rights in Respect of
Loaned Shares.  Subject to the terms of this Agreement, and except as otherwise
agreed by Borrower and Lender, Borrower, insofar as it is the record owner of
Loaned Shares, shall have all of the incidents of ownership in respect of any
such Loaned Shares until such Loaned Shares are required to be delivered to
Lender in accordance with the terms of this Agreement, including the right to
transfer the Loaned Shares to others.  Borrower agrees that it or any of its
affiliates that are the record owner of any Loaned Shares will not vote such
Loaned Shares on any matter submitted to a vote of Lender’s shareholders.

Section 9.                                            Representations and
Warranties.

(a)          Each of Borrower and Lender represent and warrant to the other
that:

(i)                                     it has full power to execute and deliver
this Agreement, to enter into the Loans contemplated hereby and to perform its
obligations hereunder;

(ii)                                  it has taken all necessary action to
authorize such execution, delivery and performance;

(iii)                               this Agreement constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms; and

(iv)                              the execution, delivery and performance of
this Agreement does not and will not violate, contravene, or constitute a
default under, (A) its

10


--------------------------------------------------------------------------------


certificate of incorporation, bylaws or other governing documents, (B) any laws,
rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound.

(b)         Lender represents and warrants to Borrower, as of the date hereof,
and as of the date any Loaned Shares are transferred to Borrower in respect of
any Loan hereunder, that the Loaned Shares and all other outstanding shares of
Common Stock of the Lender have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock; and the stockholders of Lender have
no preemptive rights with respect to the Loaned Shares.

(c)          Lender represents and warrants to Borrower, as of the date hereof,
and as of the date any Loaned Shares are transferred to Borrower in respect of
any Loan hereunder, that the outstanding shares of Common Stock are listed on
NASDAQ Global Market (“NASDAQ”) and the Loaned Shares have been approved for
listing on NASDAQ, subject to official notice of issuance.

(d)         Borrower represents to Lender that it shall have at the time of
transfer to the Collateral Agent, the right to grant to Lender, and that Lender
shall acquire, a continuing first priority security interest in the Collateral,
if any.

(e)          The representations and warranties of Borrower and Lender under
this Section 9 shall remain in full force and effect at all times during the
term of this Agreement and shall survive the termination for any reason of this
Agreement.

Section 10.                                      Covenants.

(a)          Borrower covenants and agrees with Lender that it will not transfer
or dispose of any Loaned Shares initially transferred to Borrower by Lender as a
Loan hereunder of which it is the record owner except pursuant to a registration
statement that is effective under the Securities Act; provided that Borrower may
transfer any such Loaned Shares to any of its affiliates without a registration
statement so long as such affiliate transferee does not transfer or dispose of
such Loaned Shares to any non-affiliated transferee except pursuant to a
registration statement that is effective under the Securities Act.

(b)         The parties hereto acknowledge that Borrower has informed Lender
that Borrower is a “financial institution” within the meaning of Section 101(22)
of Title 11 of the United States Code (the “Bankruptcy Code”).  The parties
hereto further acknowledge and agree that (i) each Loan hereunder is intended to
be a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code; (ii) each and every transfer of funds, securities and other
property under this Agreement is intended to be a “settlement payment” or a
“margin payment,” as such terms are used in Sections 362(b)(6) and 546(e) of the
Bankruptcy Code; and (iii) the

11


--------------------------------------------------------------------------------


rights given to Lender hereunder upon a Default by Borrower are intended to
constitute the rights to cause the liquidation of a securities contract and to
set off mutual debts and claims in connection with a securities contract, as
such terms are used in Sections 555 and 362(b)(6) of the Bankruptcy Code.

(c)          Borrower covenants and agrees with Lender that insofar as it is the
record owner of any Loaned Shares, such Loaned Shares will be used, if at all,
solely for the purpose of directly or indirectly (x) facilitating the sale and
the hedging of the Convertible Notes by the holders thereof, (y) facilitating
the sale and the hedging of the 0.75% Convertible Notes by the holders thereof
or (z) with the written consent of the Lender, facilitating the sale and the
hedging of any additional convertible securities which the Lender may issue from
time to time by the holders thereof.

Section 11.                                      Events of Default.

(a)          All Loans, and any further obligation to make Loans under this
Agreement, may, at the option of Lender by a written notice to Borrower (which
option shall be deemed exercised, even if no notice is given, immediately on the
occurrence of an event specified in Section 11(a)(iv) below), be terminated
(i) immediately on the occurrence of any of the events set forth in
Section 11(a)(iv) below and (ii) two Business Days following such notice on the
occurrence of any of the other events set forth below, (each, a “Default”):

(i)                                     Borrower fails to deliver Loaned Shares
to Lender as required by Section 6;

(ii)                                  Borrower fails to deliver or pay to Lender
when due any cash, securities or other property as required by Section 7;

(iii)                               Borrower fails to transfer Collateral when
due as required by Section 3 and Section 4;

(iv)                              the occurrence of any of the following:

(A)                              the Borrower is unable or admits its inability
to pay its debts as they fall due, suspends making payments (whether principal
or interest) on any of its debts or announces an intention to do so or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness or is otherwise deemed unable to pay its debts within the meaning
of section 123(a), (b), or (2) of the Insolvency Act 1986 (United Kingdom);
and/or

(B)                                any corporate action, legal proceedings or
other procedure or step is taken in relation to:


(A)                                  THE SUSPENSION OF ITS PAYMENTS, A
MORATORIUM OF ANY OF ITS INDEBTEDNESS, ITS WINDING-UP, ITS DISSOLUTION,  ITS

12


--------------------------------------------------------------------------------



ADMINISTRATION OR REORGANIZATION (BY WAY OF VOLUNTARY ARRANGEMENT, SCHEME OF
ARRANGEMENT OR OTHERWISE) OTHER THAN A SOLVENT LIQUIDATION OR REORGANIZATION
WITH ANOTHER ENTITY WITH WHICH IT FORMS A GROUP OR AN ORDER IS MADE OR A
RESOLUTION PASSED FOR ITS WINDING UP;


(B)                                 A COMPOSITION, COMPROMISE, ASSIGNMENT OR
ARRANGEMENT WITH ANY OF ITS CREDITORS;


(C)                                  THE APPOINTMENT OF A LIQUIDATOR, RECEIVER,
ADMINISTRATIVE RECEIVER ADMINISTRATOR, COMPULSORY MANAGER OR OTHER SIMILAR
OFFICER IN RESPECT OF IT OR OF ITS ASSETS; OR


(D)                                 ENFORCEMENT OF ANY SECURITY INTERESTS
CREATED OVER ANY OF ITS ASSETS;

or any analogous procedure or step is taken in respect of it in any
jurisdiction;

(v)                                 Borrower fails to provide any indemnity as
required by Section 14;

(vi)                              Borrower notifies Lender of its inability to
or intention not to perform Borrower’s obligations hereunder or otherwise
disaffirms, rejects or repudiates any of its obligations hereunder; or

(vii)                           Any representation made by Borrower under this
Agreement in connection with any Loan or Loans hereunder shall be incorrect or
untrue in any material respect during the term of any Loan hereunder or Borrower
fails to comply in any material respect with any of its covenants under this
Agreement.

Section 12.                                      Lender’s Remedies.

(a)          Upon the termination of any Loan by Lender under Section 11,
Borrower may, with the prior written consent of Lender (which consent may be
withheld at Lender’s sole discretion; provided however that, Lender shall not
withhold such request if Borrower as a result would unavoidably become, directly
or indirectly, a Beneficial Owner of more than 9.9% of the shares of Common
Stock outstanding at such time), in lieu of the delivery of Loaned Shares to
Lender in accordance with Section 6, pay to Lender, no later than one Business
Day following notice of such Default to Borrower, an amount in immediately
available funds (the “Replacement Cash”) equal to the product of the Closing
Price as of the date of such notice of Default and the number of Loaned Shares
otherwise required to be delivered; provided that if Lender consents to the
delivery of Replacement Cash, Borrower may direct the Collateral Agent to
deliver to Lender any Collateral held by the Collateral Agent in respect of the
Loan so terminated and, to the extent the Market Value of any such Collateral
delivered to Lender is less than the required amount of Replacement Cash, pay to
Lender such difference in immediately available funds.  Any Collateral in
respect of the Loan so terminated that is not so delivered to Lender pursuant to
this clause shall, upon payment in full of the Replacement Cash to Lender, be
immediately delivered by Collateral Agent to Borrower.

13


--------------------------------------------------------------------------------


(b)         Notwithstanding anything to the contrary herein, if, upon the
termination of any Loan by Lender under Section 11 and, at the time of such
termination, the purchase of Common Stock in an amount equal to the Loaned
Shares to be delivered to Lender in accordance with Section 6 shall (i) be
prohibited by any law, rules or regulation of any governmental authority to
which it is or would be subject, (ii) violate, or would upon such purchase
likely violate, any order or prohibition of any court, tribunal or other
governmental authority or (iii) require the prior consent of any court, tribunal
or governmental authority prior to any such repurchase (each of (i), (ii) and
(iii), a (“Legal Obstacle”), then, in each case, Borrower shall immediately
notify Lender of the Legal Obstacle and the basis therefor, whereupon Borrower’s
obligations under Section 6 shall be suspended until such time as no Legal
Obstacle with respect to such obligations shall exist (a “Repayment
Suspension”).  Borrower and Borrowing Agent shall use their respective
commercially reasonable best efforts to remove any such Legal Obstacle as
promptly as practicable. Upon notification of a Repayment Suspension and for so
long as the Repayment Suspension shall continue during any Pledge Period, Lender
shall have the right, exercisable in it sole discretion, to direct the
Collateral Agent to, and the Collateral Agent upon receipt of the written
request of Lender (with a copy to Borrower) shall, release to Lender an amount
of Collateral with a Market Value equal to the Market Value of all (or such
fewer number as Lender may specify) of the Loaned Shares that are the subject of
the Repayment Suspension, whereupon the Borrower’s obligation to return the
specified number of Loaned Shares to the Lender shall be automatically
extinguished.

(c)          If Borrower shall fail to deliver Loaned Shares to Lender pursuant
to Section 6 when due or shall fail to pay the Replacement Cash to Lender when
due in accordance with Section 12(a) or (b) above (to the extent Borrower is
permitted and elects to pay Replacement Cash), then, in either case, in addition
to any other remedies available to Lender under this Agreement or under
applicable law, Lender shall have the right (without further notice to Borrower)
to (i) purchase a like amount of Loaned Shares (“Replacement Shares”) in the
principal market for such securities in a commercially reasonable manner,
(ii) sell any Collateral in the principal market for such Collateral in a
commercially reasonable manner and (iii) apply and set off the Collateral, if
any, and any proceeds thereof (including any amounts drawn under a letter of
credit supporting any Loan) against the payment of the purchase price for such
Replacement Shares and any amounts due to Lender under this Agreement.  To the
extent Lender shall exercise such right, Borrower’s obligation to return a like
amount of Loaned Shares or to pay the Replacement Cash, as applicable, shall
terminate and Borrower shall be liable to Lender for the purchase price of
Replacement Shares (plus all other amounts, if any, due to Lender hereunder). 
In the event that (i) the purchase price of Replacement Shares (plus all other
amounts, if any, due to Lender hereunder) exceeds (ii) the amount of the
Collateral, if any, Borrower shall be liable to Lender for the amount of such
excess.  The purchase price of Replacement Shares purchased under this
Section 12 shall include, and the proceeds of any sale of Collateral shall be
determined after deduction of, broker’s fees and commissions and all other
reasonable costs, fees and expenses related to such purchase and sale.  In the
event Lender exercises its rights under this Section 12, Lender may elect in its
sole discretion, in lieu of purchasing all or a portion of the Replacement
Shares or selling all or a portion of the Collateral, if any, to be deemed to
have made, respectively, such purchase of Replacement Shares or sale of
Collateral for an amount equal to the Closing Price of the Common Stock on the
date Lender

14


--------------------------------------------------------------------------------


elects to exercise this remedy.  Upon the satisfaction of all Borrower’s
obligations hereunder, any remaining Collateral shall be returned to Borrower.

Section 13.                                      Transfers.

(a)          All transfers of Loaned Shares to Borrower or to Lender hereunder
shall be made by the crediting by a Clearing Organization of such financial
assets to the transferee’s “securities account” (within the meaning of
Section 8-501 of the UCC) maintained with such Clearing Organization.  All
transfers of Collateral to Collateral Agent by Borrower shall be made by
crediting the Collateral Account.  All transfers of Collateral to Lender by
Collateral Agent shall be made in the manner directed by Lender.  In every
transfer of “financial assets” (within the meaning of Section 8-102 of the UCC)
hereunder, the transferor shall take all steps necessary (a) to effect a
delivery to the transferee under Section 8-301 of the UCC, or to cause the
creation of a security entitlement in favor of the transferee under
Section 8-501 of the UCC, (b) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (c) to provide the
transferee with comparable rights under any applicable foreign law or
regulation.

(b)         All transfers of cash hereunder to Borrower or Lender shall be by
wire transfer in immediately available, freely transferable funds.

(c)          A transfer of securities or cash may be effected under this
Section 13 on any day except (i) a day on which the transferee is closed for
business at its address set forth in Section 17 or (ii) a day on which a
Clearing Organization or wire transfer system is closed, if the facilities of
such Clearing Organization or wire transfer system are required to effect such
transfer.

Section 14.                                      Indemnities.

(a)          Lender hereby agrees to indemnify and hold harmless Borrower and
its affiliates and its former, present and future directors, officers, employees
and other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with,
(i) any breach by Lender of any of its representations or warranties contained
in Section 9 or (ii) any breach by Lender of any of its covenants or agreements
in this Agreement.

(b)         Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses, including without limitation any of the foregoing
incurred pursuant to indemnification or other provisions of other agreements,
incurred or suffered by any such person or entity directly or indirectly arising
from, by reason of, or in connection with (i) any breach by Borrower of any of
its representations or warranties contained in Section 9 or (ii) any breach by
Borrower of any of its covenants or agreements in this Agreement.

15


--------------------------------------------------------------------------------


(c)          In case any claim or litigation which might give rise to any
obligation of a party under this Section 14 (each an “Indemnifying Party”) shall
come to the attention of the party seeking indemnification hereunder (the
“Indemnified Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing of the existence and amount thereof; provided that
the failure of the Indemnified Party to give such notice shall not adversely
affect the right of the Indemnified Party to indemnification under this
Agreement, except to the extent the Indemnifying Party is materially prejudiced
thereby.  The Indemnifying Party shall promptly notify the Indemnified Party in
writing if it accepts such claim or litigation as being within its
indemnification obligations under this Section 14.  Such response shall be
delivered no later than 30 days after the initial notification from the
Indemnified Party; provided that, if the Indemnifying Party reasonably cannot
respond to such notice within 30 days, the Indemnifying Party shall respond to
the Indemnified Party as soon thereafter as reasonably possible.

(d)         An Indemnifying Party shall be entitled to participate in and, if
(i) in the judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party.  An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 14 without the written consent of the Indemnifying Party.

Section 15.                                      Termination of Agreement.

(a)          This Agreement may be terminated (i) at any time by the written
agreement of Lender and Borrower, (ii) by Lender upon the occurrence of a
Default or (iii) upon the earlier of (A) August 1, 2027 and (B) the date on
which the Lender has notified the Borrower in writing of its intention to
terminate this Agreement at any time after the latest of (x) the date on which
the entire principal amount of Convertible Notes ceases to be outstanding, (y)
the date on which the entire principal amount of 0.75% Convertible Notes ceases
to be outstanding and (z) the date on which the entire principal amount of any
additional convertible securities of the Lender which the Lender has in writing
consented to permit the Borrower to hedge under this Agreement ceases to be
outstanding, in each case, whether as a result of conversion, redemption,
repurchase, cancellation or otherwise.

(b)         Unless otherwise agreed by Borrower and Lender, the provisions of
Section 14 shall survive the termination of this Agreement.

16


--------------------------------------------------------------------------------


Section 16.                                      Registration Provisions.  If,
following the initial Loan hereunder and registration of the initial Loaned
Shares in respect of such Loan, any subsequent Loan and public sale of the
Loaned Shares in respect of such subsequent Loan, in the reasonable opinion of
counsel to Borrower, would require registration under the Securities Act of
1933, as amended, Lender shall register such sale in a form and manner
reasonably satisfactory to Borrower, and shall enter into an underwriting
agreement substantially in the form of the Underwriting Agreement dated as of
February 2, 2007 relating to the issuance and sale of such initial Loaned Shares
and shall afford Borrower and its representatives and agents an opportunity to
conduct an appropriate “due diligence” investigation to Borrower’s reasonable
satisfaction, all at the expense of Lender.  In no event shall this Section 16
require Lender to register shares of Common Stock in excess of the Maximum
Number of Shares.

Section 17.                                      Notices.

(a)          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when received.

(b)         All such notices and other communications shall be directed to the
following address:

(i)                                     If to Borrower or Borrowing Agent to:

Lehman Brothers Inc.
745 7th Avenue
New York, NY 10019

(ii)                                  If to Collateral Agent to:

Lehman Brothers Inc., as Collateral Agent for
745 7th Avenue
New York, NY 10019

(iii)                               If to Securities Intermediary to:

Lehman Brothers Inc.
745 7th Avenue
New York, NY 10019

(iv)                              If to Lender to:

SunPower Corporation
3939 North First Street
San Jose, CA 95134
Facsimile:  (408) 739-7713
Attention:  Chief Financial Officer

With a copy to:

17


--------------------------------------------------------------------------------


Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Facsimile: (650) 739-3900
Attention: Todd Johnson and Steve Gillette

(c)          In the case of any party, at such other address as may be
designated by written notice to the other parties.

Section 18.                                      Governing Law; Submission To
Jurisdiction; Severability.

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, but excluding any choice of law
provisions that would require the application of the laws of a jurisdiction
other than New York.

(b)         EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c)          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d)         To the extent permitted by law, the unenforceability or invalidity
of any provision or provisions of this Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.

Section 19.                                      Counterparts.  This Agreement
may be executed in any number of counterparts, and all such counterparts taken
together shall be deemed to constitute one and the same agreement.

Section 20.                                      Designation of Replacement
Collateral Agent.  If at any time while this Agreement is in effect (i) Lehman
Brothers Inc. ceases to be a Securities Intermediary or (ii) Lender shall
determine, in its sole discretion, that any of the relationships by or among the
parties hereto are reasonably likely to prevent Lender from acquiring, or
jeopardize the continuation and enforceability of, Lender’s continuing first
priority security interest in the Collateral as contemplated under Section 3(b),
Lender shall be entitled to designate a bank or trust company reasonably
satisfactory to Borrower as a successor Collateral Agent.  In the event

18


--------------------------------------------------------------------------------


of a designation of a successor Collateral Agent, each of the parties to this
Agreement agrees to take all such actions as are reasonably necessary to effect
the transfer of rights and obligations of Lehman Brothers Inc. as Collateral
Agent hereunder to such successor Collateral Agent, including the execution and
delivery of amendments to this Agreement as shall be necessary to effect such
designation and transfer.

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto to have executed this Amended and
Restated Share Lending Agreement as of the date and year first above written.

SUNPOWER CORPORATION
as Lender

 

LEHMAN BROTHERS INTERNATIONAL (EUROPE) LIMITED
as Borrower

By:

/s/

 

By:

/s/

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

LEHMAN BROTHERS INC.
as Collateral Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

LEHMAN BROTHERS INC.
as Borrowing Agent

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

20


--------------------------------------------------------------------------------